Citation Nr: 1436021	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  09-28 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD) with hiatal hernia, status-post laparoscopic Nissen fundoplication.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel



INTRODUCTION

The Veteran served on active duty from April 1964 to June 1985.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an August 2008 rating decision issued which was decided by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, and issued by the RO in Boston, Massachusetts.

The Veteran requested a hearing before a Veterans Law Judge at a local VA office in his August 2009 substantive appeal.  In two March 2011 letters, VA informed the Veteran of the date and time of his scheduled hearing.  Nonetheless, the Veteran failed to appear at his hearing.  The Veteran has neither given good cause for his failure to appear, nor asked that the hearing be rescheduled; therefore, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2013).

In November 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran a VA medical examination.  The action specified in the November 2012 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

During the period on appeal, the Veteran's gastroesophageal reflux disease with hiatal hernia has caused pyrosis, reflux, regurgitation, sleep disturbance, and nausea without substernal, arm, or shoulder pain; weight loss; vomiting; hematemesis; melena; esophageal stricture; or considerable impairment of health.



CONCLUSION OF LAW

The criteria for an initial schedular evaluation in excess of 10 percent for gastroesophageal reflux disease with hiatal hernia have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Codes 7301-54 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R., Part 4 (2013).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2013).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then-current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

The VA Schedule for Rating Disabilities provides that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress, or pain, anemia and disturbances in nutrition.  Thus, certain coexisting diseases of the digestive system do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in section 4.14.  38 C.F.R. § 4.113 (2013).  Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114 (2013).  Thus, the Veteran's GERD and hiatal hernia are not evaluated separately as they have a common disability picture.  

The Veteran's GERD with hiatal hernia, status-post laparoscopic Nissen fundoplication is rated under Diagnostic Code 7346, which rates hiatal hernia.  Diagnostic Code 7346 provides a 60 percent evaluation for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  A 30 percent evaluation is warranted when there is persistently recurrent epigastric distress with dysphasia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent evaluation when the evidence shows two or more of the symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114 (2013).

The Veteran was afforded VA examinations of his GERD with hiatal hernia in June 2008 and December 2012.  Also of record are VA treatment records and private medical records.  The above evidence shows that the Veteran has a history of GERD since 1983, with a laparoscopic Nissan fundoplication in August 1995.  He has reported that his symptoms have improved since this operation, but he still requires daily medication and dietary modification to manage his condition.  He was treated for gastrointestinal bleeding in 1998 and 2000, but there is no evidence of further treatment since that time.  Throughout the period on appeal, the Veteran's gastroesophageal reflux disease with hiatal hernia has been noted to cause pyrosis, reflux, regurgitation, dysphasia, sleep disturbance, and nausea.  The Veteran has also complained that his condition causes fatigue and decreased stamina.  These symptoms occur intermittently.  However, there is no evidence that during the period on appeal, the Veteran's GERD with hiatal hernia resulted in substernal, arm, or shoulder pain; weight loss; vomiting; hematemesis; melena; or esophageal stricture.  To the extent that the 2008 VA examiner diagnosed anemia and related it to the Veteran's service-connected gastrointestinal disability, the examiner also noted that the cause was unknown because an UGI did not show the source of any upper gastrointestinal bleed.  The examiner further stated that there was no clinical significance for the elevated platelets.  Anemia was not reported on the 2012 VA examination although it does not appear that laboratory testing was accomplished.

Based on a review of all the evidence, the Board finds that entitlement to a disability in excess of 10 percent for the Veteran's GERD with hiatal hernia is not warranted for any period on appeal.  The Board can find no evidence that his symptoms are accompanied by substernal or arm or shoulder pain or that his condition causes material weight loss, hematemesis, or melena with moderate anemia.  Although in the past the Veteran has suffered from serious complications of GERD, such as gastrointestinal bleeding, such serious symptoms were not noted from 2007 through the present.  It appears that presently, the Veteran's symptoms are well-controlled with medication and dietary modification.  Overall, the Board finds that the Veteran's GERD symptoms cannot be considered productive of considerable impairment of health during the period on appeal, and accordingly, a higher disability rating is not appropriate.  

The Board has also considered whether the Veteran's disability warrants referral for extraschedular consideration.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board finds that the schedular rating criteria reasonably reflect the Veteran's disability levels and symptomatology.  The Veteran's reported difficulties, described above, are not so exceptional or unusual a disability picture as to render impractical application of regular schedular standards.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.


The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a January 2008 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).
ORDER

Entitlement to an initial disability evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD) with hiatal hernia, status-post laparoscopic Nissen fundoplication is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


